355 U.S. 595 (1958)
UNITED STATES
v.
MASSEI.
No. 98.
Supreme Court of United States.
Argued January 9, 1958.
Decided March 3, 1958.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT.
Roger Fisher argued the cause for the United States. With him on the brief were Solicitor General Rankin, Assistant Attorney General Rice and Joseph F. Goetten.
Richard Maguire argued the cause and filed a brief for respondent.
PER CURIAM.
The Court of Appeals has based its remand in part on the absence of "proof of likely source," which it regards as an "indispensable" element of the net worth method, citing Holland v. United States, 348 U.S. 121, in support of its conclusion. In Holland we held that proof of a likely source was "sufficient" to convict in a net worth case where the Government did not negative all the possible nontaxable sources of the alleged net worth increase. This was not intended to imply that proof of a likely source was necessary in every case. On the contrary, should all possible sources of nontaxable income be negatived, there would be no necessity for proof of a likely source. The above explanation must be taken *596 into consideration in applying the Holland doctrine to this case. A new trial being permissible under the terms of the order of the Court of Appeals, we affirm its judgment.
MR. JUSTICE DOUGLAS would affirm the judgment below on the opinion of the Court of Appeals, 241 F.2d 895, 900-901.